Exhibit 10.1.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 30,
2010 (the “Effective Date”) among MIDCAP FINANCIAL, LLC, a Delaware limited
liability company, with an office located at 7735 Old Georgetown Road,
Suite 400, Bethesda, Maryland 20814 (“MidCap”), as collateral agent (“Agent”),
the Lenders listed on Schedule 1.1 hereof and otherwise party hereto from time
to time (each a “Lender” and collectively, the “Lenders”), CELLDEX
THERAPEUTICS, INC., a Delaware corporation (“Celldex”) and CELLDEX RESEARCH
CORPORATION, a Delaware corporation (“Celldex Research”; Celldex and Celldex
Research are referred to herein individually and collectively, jointly and
severally, as “Borrower”) provides the terms on which Lenders shall lend to
Borrower and Borrower shall repay Lenders. The parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

1.1           Definitions.  Accounting terms not defined in this Agreement shall
be construed in accordance with GAAP.  Calculations and determinations required
to be made under this Agreement shall be made in accordance with GAAP. 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 14.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

1.2           Designation of Borrower’s Agent.  Each Borrower hereby designates
Celldex as the agent of that Borrower to discharge the duties and
responsibilities as provided herein.

 

1.3           Operation of Borrowing.  Except as otherwise provided in this
Section, loans and advances hereunder shall be requested solely by Celldex, as
agent for each Borrower.  Each Borrower shall be directly indebted to the
Lenders for each advance distributed to Celldex, together with all accrued
interest thereon, as if that amount had been advanced directly by the Lenders to
such Borrower. Agent and the Lenders shall have no responsibility to inquire as
to the distribution of loans and advances made by the Lenders through Celldex as
described herein.

 

1.4           Continuation of Authority of Agent.  The authority of Celldex to
request loans on behalf of, and to bind, Borrower, shall continue unless and
until Agent and the Lenders actually receive written notice of the termination
of such authority.

 

2              LOAN AND TERMS OF PAYMENT

 

2.1           Promise to Pay.  Borrower hereby unconditionally promises to pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the outstanding principal amount of all Credit Extensions made by the
Lenders and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

 

2.2           Term Loans.

 

(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Lenders agree, severally and not jointly, to make term loans to
Celldex, as agent for Borrower, in one advance on the Funding Date in accordance
with a notice delivered pursuant to Section 3.4, below, in the aggregate amount
of Ten Million Dollars ($10,000,000.00) according to each Lender’s Term Loan
Commitment as set forth on Schedule 1.1 hereto (each term loan is referred to
herein individually as a “Term Loan” and the term loans are referred to herein
collectively as the “Term Loans”).  After repayment, no Term Loan may be
re-borrowed.

 

(b)           Interest Payments and Repayment.  Commencing on the first (1st)
Payment Date following the Funding Date, and continuing on the Payment Date of
each successive month thereafter through and including the Maturity Date,
Borrower shall make monthly payments of interest in respect of the Term Loans to
each Lender in accordance with its respective Pro Rata Share, in arrears, and
calculated as set forth in Section 2.3.  Commencing on the Amortization Date,
and continuing on the Payment Date of each successive month thereafter through
and including the Maturity Date, Borrower shall make consecutive monthly
payments of principal to each

 

--------------------------------------------------------------------------------


 

Lender in accordance with its respective Pro Rata Share, as calculated by Agent
based upon: (1) the amount of such Lender’s Term Loans and (2) a straight-line
principal amortization schedule ending on the Maturity Date.   All unpaid
principal and accrued interest with respect to the Term Loans is due and payable
in full on the Maturity Date.  The Term Loans may be prepaid only in accordance
with Sections 2.2(c) and 2.2(d).

 

(c)           Mandatory Prepayments.   If the Term Loans are accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of: (i) all outstanding principal of the Term Loans and all other
Obligations, plus accrued and unpaid interest thereon, (ii) the Final Payment,
(iii) the Prepayment Fee, plus (iv) all other sums that shall have become due
and payable, including Lenders’ Expenses.

 

(d)           Permitted Prepayment of Loans.   Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to Agent of
its election to prepay the Term Loans at least five (5) Business Days prior to
such prepayment, and (ii) pays to each Lender in accordance with its respective
Pro Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) all outstanding principal of the Term Loans and all other Obligations, plus
accrued interest thereon, (B) the Final Payment, (C) the Prepayment Fee, and
(D) all other sums that shall have become due and payable, including Lenders’
Expenses.

 

2.3           Payment of Interest on the Credit Extensions.

 

(a)           Computation of Interest.  Interest on the Credit Extensions shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the period during which such interest accrues.  In computing interest on any
Credit Extension, the date of the making of such Credit Extension shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.

 

(b)           Interest Rate Determination.  Subject to the provisions of
Section 2.3(c) below, each Term Loan shall bear interest on the outstanding
principal amount thereof from the date when made until paid in full at a rate
per annum equal to the sum of (i) the greater of (A) the LIBOR Rate in effect
for the applicable Interest Period as determined on the related Interest Rate
Determination Date or (B) three and one-quarter percent (3.25%), plus (ii) the
LIBOR Rate Margin, adjusted on the first (1st) day of each Interest Period and
fixed for the duration of each such Interest Period.  As of each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest error in calculation, be final, conclusive and binding upon all
parties) the interest rate that shall apply to the Term Loans for which an
interest rate is then being determined for the applicable Interest Period.  In
the event that Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), as of any Interest Rate
Determination Date with respect to any Term Loan, that adequate and fair means
do not exist for ascertaining the interest rate applicable to such Term Loan on
the basis provided for in the definition of Base LIBOR Rate, then Agent may
select a comparable replacement index and corresponding margin.

 

(c)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”).  Payment or acceptance of the
increased interest rate provided in this Section 2.3(c) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or
Lenders.

 

(d)           Debit of Accounts.  Each Lender may debit any of Borrower’s
deposit accounts, including the Designated Deposit Account, for principal and
interest payments due such Lender when due or any other amounts Borrower owes
such Lender under the Loan Documents when due. These debits shall not constitute
a set-off.

 

(e)           Payments.  Payments of principal and/or interest received after
12:00 noon Eastern time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees,

 

2

--------------------------------------------------------------------------------


 

expenses, indemnities and reimbursements, shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  All payments required to be paid to a Lender under
this Agreement are to be made directly to such Lender unless otherwise directed
by such Lender in writing.

 

(f)            Maximum Lawful Rate.  In no event shall the interest charged
hereunder, with respect to the Secured Promissory Notes or any other Obligations
of Borrower under any Loan Documents exceed the maximum amount permitted under
the Laws of the State of Maryland.  Notwithstanding anything to the contrary
herein or elsewhere, if at any time the rate of interest payable hereunder or
under any note or other Loan Document (the “Stated Rate”) would exceed the
highest rate of interest permitted under any applicable Law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, however, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, Borrower shall, to the extent permitted by Law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply. In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received, had the interest been calculated for the full term hereof at the
Maximum Lawful Rate.  If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of such
Lender’s Term Loan or to other amounts (other than interest) payable hereunder,
and if no such principal or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 

2.4           Fees.  Borrower shall pay to Agent for the account of Lenders:

 

(a)           Origination Fee.  A non-refundable origination fee to be shared
among the Lenders pursuant to their respective Commitment Percentages in an
amount equal to one-half of one percent (0.50%) of the aggregate Term Loan
Commitments of the Lenders, which origination fee shall be due and payable on
the Funding Date;

 

(b)           Final Payment.  The Final Payment, when due under
Section 2.2(c) or 2.2(d), upon acceleration of the Term Loans, or otherwise on
the Maturity Date, to be shared among the Lenders in accordance with their
respective Pro Rata Shares;

 

(c)           Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared among the Lenders in accordance with their respective Pro Rata Shares;
and

 

(d)           Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement, which fees (exclusive of expenses) prior to the Effective Date shall
not exceed $30,000 and for which Lenders have received a deposit of $30,000 from
Borrower prior to the Funding Date) incurred through and after the Effective
Date, when due (and in the absence of any other due date specified herein, such
Lenders’ Expenses shall be due upon demand).

 

2.5           Additional Costs.  If any new Law or regulation increases a
Lender’s costs or reduces its income for any Term Loan, Borrower shall pay the
increase in cost or reduction in income or additional expense; provided,
however, that Borrower shall not be liable for any amount attributable to any
period before one hundred eighty (180) days prior to the date such Lender
notifies Borrower of such increased costs.  Each Lender agrees that it shall
allocate any increased costs among its customers similarly affected in good
faith and in a manner consistent with such Lender’s customary practice.

 

2.6           Payments and Taxes.  Any and all payments made by Borrower under
this Agreement or any Loan Documents shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) other than any taxes imposed on or measured by any Lender’s
overall net income and franchise taxes imposed on it (in lieu of net income
taxes), by a jurisdiction (or any political subdivision

 

3

--------------------------------------------------------------------------------


 

thereof) as a result of any Lender being organized or resident, conducting
business (other than a business deemed to arise from such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, or otherwise with respect to, this Agreement or any Loan Documents) or
having its principal office in such jurisdiction (“Indemnified Taxes”).  If any
Indemnified Taxes shall be required by Law to be withheld or deducted from or in
respect of any sum payable under this Agreement or any Loan Documents to any
Lender (w) an additional amount shall be payable as may be necessary so that,
after making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) such Lender
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (x) Borrower shall make such withholdings
or deductions, (y) Borrower shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with applicable
Law and (z) Borrower shall deliver to such Lender evidence of such payment.
Borrower’s obligation hereunder shall survive the termination of this Agreement.

 

2.7           Secured Promissory Notes.  Each Term Loan shall be evidenced by a
Secured Promissory Note in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. 
Borrower irrevocably authorizes each Lender to make or cause to be made, on or
about the Funding Date of any Term Loan or at the time of receipt of any payment
of principal on such Lender’s Secured Promissory Note, an appropriate notation
on such Lender’s Secured Promissory Note Record reflecting the making of such
Term Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of each Term Loan set forth on such Lender’s Secured Promissory Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due.  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, which affidavit shall contain customary “lost note” indemnities
in favor of Borrower, Borrower shall issue, in lieu thereof, a replacement
Secured Promissory Note in the same principal amount thereof and of like tenor.

 

3              CONDITIONS OF LOANS

 

3.1           Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term Loan is subject to the condition precedent that Agent
shall consent to or shall have received, in form and substance satisfactory to
Agent and Lenders, such documents, and completion of such other matters, as
Agent may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)           duly executed original signatures to the Loan Documents to which
Borrower is a party;

 

(b)           duly executed original signatures to the Control Agreements with
Silicon Valley Bank, Merrill Lynch (Bank of America) and Bank of America Global
Capital;

 

(c)           duly executed original Secured Promissory Notes in favor of each
Lender with a face amount equal to such Lender’s Term Loan Commitment;

 

(d)           the Operating Documents of Borrower and good standing certificates
of Borrower certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the Effective Date;

 

(e)           good standing certificates dated as of a date no earlier than
thirty (30) days prior to the Effective Date to the effect that Borrower is
qualified to transact business in Massachusetts and New Jersey and all other
states in which the nature of Borrower’s business so requires;

 

(f)            duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

 

(g)           certified copies, dated as of a recent date, of financing
statement searches, as Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

 

4

--------------------------------------------------------------------------------


 

(h)           the Perfection Certificate executed by Borrower;

 

(i)            a landlord’s consent executed in favor of Agent in respect of
Borrower’s leased locations in Needham, Massachusetts, Phillipsburg, New Jersey,
and Fall River, Massachusetts;

 

(j)            an original executed legal opinion of Borrower’s counsel dated as
of the Effective Date;

 

(k)           copies of any existing registration rights agreement/investors’
rights agreement or similar agreements and any amendments thereto;

 

(l)            evidence satisfactory to Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Agent, for the ratable benefit of the Lenders;

 

(m)          an acknowledgment from MassDevelopment relating to the existing
security interest in Borrower’s assets in favor of MassDevelopment; and

 

(n)           payment of the fees and Lenders’ Expenses then accrued as
specified in Section 2.4 hereof.

 

3.2           Additional Conditions Precedent.  The obligation of each Lender to
fund its Term Loan on the Funding Date is subject to the following additional
conditions precedent:

 

(a)           timely receipt by Agent of an executed Payment/Term Loan Request
Form in the form of Exhibit B attached hereto;

 

(b)           the representations and warranties in Section 5 shall be true,
correct and complete in all material respects on the date of the Payment/Term
Loan Request Form and on the Funding Date; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and

 

(c)           in such Lender’s sole reasonable discretion, there has not been
any Material Adverse Change or any material impairment in Borrower’s business,
operations, general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Agent.

 

3.3           Covenant to Deliver. Borrower agrees to deliver to Agent each item
required to be delivered to Agent under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Agent of any such item shall not constitute a waiver by
the Lenders of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.

 

3.4           Procedures for Borrowing.  Subject to the prior satisfaction of
all other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify Agent (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Eastern time three (3) Business Days prior to the date the Term Loan is to be
made.  Together with any such electronic or facsimile notification, Borrower
shall deliver to Agent by electronic mail or facsimile a completed Payment/ Term
Loan Request Form executed by a Responsible Officer or his or her designee. 
Upon receipt of a Payment/ Term Loan Request Form, Agent shall promptly provide
a copy of the same to each

 

5

--------------------------------------------------------------------------------


 

Lender.  Agent may rely on any telephone notice given by a Person whom Agent
reasonably believes is a Responsible Officer or designee.

 

4              CREATION OF SECURITY INTEREST

 

4.1           Grant of Security Interest.  Borrower hereby grants Agent, for the
ratable benefit of Lenders, to secure the payment and performance in full of all
of the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof.  Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify Agent in a writing signed by Borrower of the
general details thereof (and further details as may be required by Agent) and
grant to Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Agent.

 

4.2           Authorization to File Financing Statements.  Borrower hereby
authorizes Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Agent’s and each Lender’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Agent and the Lenders under the Code. Such financing statements
may indicate the Collateral as “all assets of Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Agent’s discretion, provided that such description shall specify the exclusions
from Collateral specified on Exhibit A hereto.

 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows at all times unless expressly
provided below:

 

5.1           Due Organization, Authorization: Power and Authority.

 

(a)           Borrower and each of its Subsidiaries (excepting and excluding the
UK Subsidiary), if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business.  In
connection with this Agreement, Borrower has delivered to Agent a completed
perfection certificate signed by Borrower (the “Perfection Certificate”). 
Borrower represents and warrants that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) except as set forth in the Perfection
Certificate, Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete in all material respects
(it being understood and agreed that Borrower may from time to time update
certain information in the Perfection Certificate after the Effective Date to
the extent permitted by one or more specific provisions in this Agreement). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Agent of such occurrence and provide Agent with Borrower’s
organizational identification number.

 

(b)           The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be

 

6

--------------------------------------------------------------------------------


 

bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower or any of its Subsidiaries or their respective
properties is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

 

5.2           Collateral; Specific Items of Collateral.

 

(a)           (i) Borrower has good title to, has rights in, and has the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens;
(ii) Borrower has no Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts described in the
Perfection Certificate delivered to Agent in connection herewith with respect to
which Borrower has given Agent notice and, except for the Wachovia Account and
the UK Account, taken (or will take following the Closing as permitted by Agent
pursuant to the Post-Closing Requirements Agreement) such actions as are
necessary to give Agent for the ratable benefit of all Lenders a perfected
security interest therein; and (iii) all Accounts of the Borrower are bona fide,
existing obligations of the Account Debtors, subject only to normal and
customary discounts, allowances, and credits.

 

(b)           As of the Effective Date, the Collateral is not in the possession
of any third party bailee (such as a warehouse) except as disclosed in the
Perfection Certificate or in Schedule 5.2(b), and no such third party bailee
possesses components of the Collateral in excess of One Hundred Fifty Thousand
Dollars ($150,000).  Except for materials used in clinical trials and
distributed in furtherance of said clinical trials, no Collateral is maintained
at locations other than as disclosed in the Perfection Certificate or as
permitted pursuant to Section 7.2.

 

(c)           All Inventory, if any, is in all material respects of good and
marketable quality, free from material defects.

 

(d)           (i) Borrower is the sole owner of all Intellectual Property owned
by it, except for non-exclusive licenses of Intellectual Property owned by
Borrower which are granted to third parties in the ordinary course of business,
those licenses described in the Perfection Certificate, and exclusive licenses
of Intellectual Property approved by  Borrower’s board of directors  which are
granted to third parties in the ordinary course of business in connection with
joint ventures or corporate partnerships that could not result in a legal
transfer of title of the licensed property that may be exclusive in respects
other than territory and, with respect to territory, may either (A) be exclusive
as to territory only as to discrete geographical areas outside of the United
States, or (B) be exclusive as to territory to all geographical areas provided
that, unless otherwise approved by the Lenders (which consent shall not be
unreasonably be withheld),  any such exclusive license generates at  least
(1) $10,000,000 in net cash upfront proceeds and provides for not less than
$5,000,000 in projected R&D reimbursement payments in the first twelve (12)
months of the related corporate partnership/joint venture or (2) $15,000,000 in
net cash upfront proceeds; (ii) each patent registered in the name of the
Borrower is valid and enforceable, except for patents that are not material to
Borrower’s business that are abandoned in the ordinary course of the Borrower’s
business; (iii) Borrower has no reason to know that any Intellectual Property
licensed by it from any licensor that is material to Borrower’s business is not
valid, enforceable, and effective to allow the Borrower the practical
realization of the benefits afforded to the licensee under the applicable
license agreement except to the extent such invalidity, unenforceability or
ineffectiveness could not reasonably be expected to have a material adverse
effect on Borrower’s business; and (iv) no Intellectual Property owned by
Borrower that is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part, and to Borrower’s knowledge, except as
disclosed in Schedule 5.2(d), no Intellectual Property licensed by Borrower that
is material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part, and no claim has been made that any part of the Intellectual
Property owned or licensed by Borrower violates the rights of any third party
except, in each of the foregoing cases, to the extent such invalidity,
unenforceability or claim could not reasonably be expected to have a material
adverse effect on Borrower’s business.

 

(e)           Except as noted on the Perfection Certificate, Borrower is not a
party to, nor is Borrower bound by, any material license or other agreement with
respect to which Borrower is a licensee that (a) prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or

 

7

--------------------------------------------------------------------------------


 

any other property, or (b) in the case of a default under or termination thereof
(other than the scheduled expiration thereof) could reasonably be expected to
interfere with Agent’s right to sell any Collateral.  Borrower shall provide
written notice to Agent within ten (10) days of entering or becoming bound by
any such license or agreement (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Agent
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or agreements to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by Law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Agent
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Loan Documents.

 

(f)            All of Borrower’s Material Intellectual Property including all
licenses under which Borrower is the licensee of any such Material Intellectual
Property owned by another Person, are set forth on Schedule 5.2(f) (as of the
Effective Date and as updated in accordance with Section 6.2(d)). Such Schedule
5.2(f) (as of the Effective Date and as updated in accordance with
Section 6.2(d)) indicates in each case the expiration date of such Material
Intellectual Property and whether such Material Intellectual Property (or
application therefor) is owned or licensed by Borrower, and in the case of any
such licensed Material Intellectual Property, lists the name and address of the
licensor and the name and date of the agreement pursuant to which such item of
Material Intellectual Property is licensed, the expiration date of such license
and the expiration date of the underlying Material Intellectual Property,
whether or not such license is an exclusive license and whether there are any
purported restrictions in such license on the ability to Borrower to grant a
security interest in and/or to transfer any of its rights as a licensee under
such license.

 

5.3           Litigation.  Except as set forth on Schedule 5.3 with respect to
claims being considered by Borrower against third parties, there are no actions
or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than One Hundred Fifty Thousand Dollars ($150,000.00).

 

5.4           No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and any of its
Subsidiaries delivered to Agent fairly present, in conformity with GAAP, in all
material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent unaudited financial statements and Borrower’s most recent
projections submitted to Agent and the Lenders.

 

5.5           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the consummation of
the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6           Regulatory Compliance.

 

(a)           Borrower is not an “investment company” or a company “controlled”
by an “investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Borrower has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Borrower has not violated any Laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable Laws.  Borrower has obtained all Required
Permits, or has contracted with third parties holding Required Permits,
necessary for compliance with all Laws and all such Required Permits are
current.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

 

8

--------------------------------------------------------------------------------


 

(b)           None of Borrower, its Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. 
Neither Borrower nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

5.7           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

 

5.8           Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower.  Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Agent in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Except for an ongoing audit of
Borrower’s United States Federal corporate income tax return for Borrower’s
taxable year 2008 (and concomitant potential state and local adjustments based
on the results of that audit), as of the Effective Date, Borrower is unaware of
any claims or adjustments proposed for any of Borrower’s prior tax years which
could result in additional taxes becoming due and payable by Borrower.  Borrower
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.9           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

5.10         Products and Required Permits.

 

(a)           All Products and all Required Permits applicable to Borrower as of
the Effective Date are listed on Schedule 5.10, and Borrower has delivered or
made available to Agent a copy of all Required Permits in effect as of the
Effective Date;

 

(b)           Without limiting the generality of Section 5.6 above, with respect
to any Product being tested or manufactured by Borrower as of the date hereof,
Borrower has received, and such Product is the subject of, all Required Permits
needed in connection with the testing or manufacture of such Product as such
testing is currently being conducted by or on behalf of Borrower, and except for
an ongoing compliance process being undertaken in furtherance of a request from
the Connecticut Department of Environmental Protection which will not result in
costs, expenses or other obligations on the part of Borrower in excess of
$100,000, Borrower has not received any notice from any applicable Governmental
Authority, specifically including the FDA, that such Governmental Authority is
conducting an investigation or review of (A) Borrower’s manufacturing facilities
and processes for such Product which have disclosed any material deficiencies or
violations of Laws and/or the Required Permits related to the manufacture of
such Product, or (B) any such Required Permit or that any such Required Permit
has been revoked or withdrawn, nor has any such Governmental Authority issued
any order or recommendation stating that the manufacturing of such Product by
Borrower should cease.

 

9

--------------------------------------------------------------------------------


 

5.11         UK Subsidiary. The UK Subsidiary is in the process of being
liquidated and (i) does not conduct any activities which are material to the
operation of the business of Borrower or own any material amount of assets or
own any assets which are material to the operation of the business (other than
assets to be transferred to Borrower upon liquidation), and (ii) is not
obligated in respect of any Indebtedness.

 

5.12         Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of the Borrower, including 
Borrower’s 4% Convertible Subordinated Notes due 2011.

 

5.13         PRF Agreements. Attached hereto as Exhibit E are complete copies of
the PRF Agreements, which PRF Agreements represent all of the material
agreements relating to the royalty finance transaction between Borrower and PRF.
The PRF agreements have not been further amended, modified or supplemented and
remain in full force and effect. The “Product” defined in and subject to the PRF
Agreements is limited solely and exclusively to any product derived from or
comprised of Rotarix®, a live, attenuated human rotavirus vaccine indicated for
the active immunization of infants for prevention of gastro-enteritis due to
rotavirus infection, including the “Vaccine” as defined in the GSK License
Agreement.   Borrower is not a party to any “License Agreement” as defined in
the PRF Agreements other than the GSK License Agreement and the Gamble License
Agreement.

 

5.14         License Agreements. Attached hereto as Exhibit F are complete
copies of the GSK License Agreement and the Gamble License Agreement. Neither
the GSK License Agreement nor the Gamble License Agreement has been further
amended, modified or supplemented and the GSK License Agreement and the Gamble
License Agreement remain in full force and effect.

 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1           Government Compliance.

 

(a)           Maintain its and all its Subsidiaries’ (other than the UK
Subsidiary) legal existence and good standing in their respective jurisdictions
of formation and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a material adverse
effect on Borrower’s business or operations.  Borrower shall comply, and have
each Subsidiary comply, with all Laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

(b)           Obtain and keep in full force and effect all of the Governmental
Approvals necessary for the performance by Borrower of its obligations under the
Loan Documents to which it is a party and the grant of a security interest to
Agent for the ratable benefit of the Lenders in all of the Collateral.  Borrower
shall, promptly upon Agent’s request, provide copies of any such obtained
Governmental Approvals to Agent.

 

(c)           In connection with the development, testing, manufacture,
marketing or sale of each and any Product by Borrower, Borrower shall promptly
comply in all material respects with all Required Permits at all times issued by
any Governmental Authority the noncompliance with which could reasonably be
expected to have a material adverse effect on Borrower’s business, specifically
including the FDA, with respect to such development, testing, manufacture,
marketing or sales of such Product by Borrower as such activities are at any
such time being conducted by Borrower.

 

6.2           Financial Statements, Reports, Certificates.

 

(a)           Deliver to Agent: (i) as soon as available, but no later than
forty-five (45) days after the last day of each quarter, a Borrower prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such quarter certified by a Responsible Officer and in a form
reasonably acceptable to Agent; (ii) as soon as available, but no later than one
hundred twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an

 

10

--------------------------------------------------------------------------------


 

unqualified opinion on the financial statements from Borrower’s independent
certified public accounting firm acceptable to Agent in its reasonable
discretion (it being agreed by Agent that PricewaterhouseCoopers is acceptable
to Agent); (iii) as soon as available after approval thereof by Celldex’s Board
of Directors, but no later than thirty (30) days after the last day of
Borrower’s fiscal year (March 15, 2011 with respect to Borrower’s fiscal year
ending December 31, 2010), Borrower’s financial projections for current fiscal
year as approved by Celldex’s Board of Directors; (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to all of
Celldex’s security holders or to any holders of Subordinated Debt; (v) within
five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission (which delivery may be effectuated by
notifying the Lenders of a link thereto on Celldex’s or another website on the
Internet, which notification shall be effective until the Lenders are otherwise
notified); (vi) a prompt report of any legal actions pending or threatened
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of One Hundred Fifty Thousand
Dollars ($150,000) or more or could reasonably be expected to have a material
adverse effect on Borrower’s business; and (vii) budgets, sales projections,
operating plans and other financial information reasonably requested by Agent.

 

(b)           Within thirty (30) days after the last day of each month, deliver
to Agent a duly completed Compliance Certificate signed by a Responsible
Officer, together with a report specifying Borrower’s cash balances in each of
Borrower’s deposit, investment and Collateral Accounts as of the end of the
month.

 

(c)           Keep proper books of record and account in accordance with GAAP in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities.  Borrower shall allow,
at the sole cost of Borrower, Agent and Lenders to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, to conduct a collateral audit and analysis of its operations and the
Collateral, to verify the amount and age of the Accounts, the identity and
credit of the respective Account Debtors (but not to contact any Account Debtors
without the consent of the Borrower except in the event of the occurrence of a
Default or Event of Default that is continuing), to review the billing practices
of Borrower and to discuss its respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired.  Notwithstanding the foregoing, such audits shall
be conducted at Borrower’s expense solely on behalf of Agent and all Lenders
collectively, and shall be conducted no more often than once every six
(6) months unless a Default or Event of Default has occurred and is continuing.

 

(d)           Deliver to Agent, within 30 days following the close of each
calendar quarter, (i) an updated Schedule 5.2(f) setting forth Material
Intellectual Property acquired or developed by Borrower and not already listed
on Schedule 5.2(f) and any other material change in Borrower’s Material
Intellectual Property from that listed on Schedule 5.2(f), together with, to the
extent requested by Agent, copies of all registrations and applications for all
patents, trademarks, servicemarks, copyrights or mask works filed or obtained by
Borrower and (ii) an updated Schedule 5.10.

 

6.3           Inventory; Returns.  Keep all Inventory, if any, in good and
marketable condition, free from material defects.  Returns and allowances
between Borrower and its Account Debtors shall follow Borrower’s customary
practices as they exist at the Effective Date. Borrower must promptly notify
Agent of all returns, recoveries, disputes and claims that involve more than One
Hundred Thousand Dollars ($100,000).

 

6.4           Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

6.5           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Agent may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Agent.  All
property policies shall have a lender’s loss payable endorsement showing Agent
as lender loss payee and waive subrogation against Agent, and all liability
policies shall show, or have endorsements showing, Agent, as an additional
insured.  All policies (or the loss payable and additional insured endorsements)
shall provide that the insurer shall endeavor to give Agent at least thirty (30)
days notice before canceling,

 

11

--------------------------------------------------------------------------------


 

amending, or declining to renew its policy.  At Agent’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments. 
Proceeds payable under any policy shall, at Agent’s option, be payable to Agent
on behalf of the Lenders on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to $50,000 with respect to any loss, but not exceeding $100,000, in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Agent and Lenders have been granted a first priority security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third Persons and Agent, Agent may make all or part of such payment or obtain
such insurance policies required in this Section 6.5, and take any action under
the policies Agent reasonably deems prudent.

 

6.6           Operating Accounts. Provide Agent five (5) Business Days prior
written notice before establishing any Collateral Account at or with any bank or
financial institution other than Silicon Valley Bank, Merrill Lynch (Bank of
America) and Bank of America Global Capital.  In addition, for each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Agent’s Lien in
such Collateral Account in accordance with the terms hereunder, which Control
Agreement may not be terminated without prior written consent of Agent.  The
provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Agent
by Borrower as such; (ii) the UK Account, provided that the aggregate amount on
deposit in all such account(s) shall not at any time exceed Five Hundred
Thousand Dollars ($500,000) and the funds on deposit in such account(s) shall be
used exclusively for purposes of funding the operations of the UK Subsidiary (or
Borrower’s UK operations) in the ordinary course of business, (iii) the Wachovia
Account, provided that the aggregate amount on deposit in such account shall not
at any time exceed Two Hundred Thousand Dollars ($200,000) and (iv) joint
account #000000304831336 maintained at JPMorgan Chase Bank provided that all
monies on deposit therein represent royalties payments remitted pursuant to the
terms of the PRF Agreements which monies are automatically debited and remitted
to PRF (85%) and Celldex (15%, which monies are remitted by Celldex to
Cincinnati Children’s Hospital pursuant to the Gamble License Agreement).  In
furtherance of the foregoing, Borrower may continue to maintain Collateral
Accounts with Silicon Valley Bank, Merrill Lynch (Bank of America) and Bank of
America Global Capital, provided that Borrower executes and delivers Control
Agreements with respect to such Collateral Accounts to perfect Agent’s Lien in
such Collateral Accounts within thirty (30) days after the Funding Date.

 

6.7           Protection of Intellectual Property Rights.  Borrower shall own,
or be licensed to use or otherwise have the right to use, all Material
Intellectual Property.  All Material Intellectual Property owned or licensed by
Borrower is and shall be fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a material adverse effect on Borrower’s
business.  On and after the Funding Date, Borrower shall not become a party to,
nor become bound by, any material license or other agreement with respect to
which Borrower is the licensee that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or other property, unless Borrower has complied with the provisions of
Section 5.2(e).  Borrower shall at all times conduct its business without
infringement or claim of infringement of any Intellectual Property rights of
others.  To the extent Borrower determines, in the exercise of its reasonable
business judgment, that it is prudent to do so, Borrower shall: (a) protect,
defend and maintain the validity and enforceability of its Material Intellectual
Property; (b) promptly advise Agent in writing of material infringements of its
Material Intellectual Property; and (c) not allow any of its Material
Intellectual Property to be abandoned, forfeited or dedicated to the public
without Agent’s prior written consent.

 

6.8           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Agent, without
expense to Agent, Borrower and its officers, employees and agents and Borrower’s
Books, to the extent that Agent may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent with
respect to any Collateral or relating to Borrower.

 

6.9           Notices of Litigation and Default.  Borrower will give prompt
written notice to Agent of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which could reasonably be expected to
have a

 

12

--------------------------------------------------------------------------------


 

material adverse effect with respect to Borrower’s business.  Without limiting
or contradicting any other more specific provision of this Agreement, promptly
(and in any event within three (3) Business Days) upon Borrower becoming aware
of the existence of any Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default,
Borrower shall give written notice to Agent of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

 

6.10         Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Agent of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Agent to
cause each such domestic Subsidiary to become a co-Borrower hereunder or to
guarantee the Obligations of Borrower under the Loan Documents and, in each
case,  grant a continuing pledge and security interest in and to the assets of
such Subsidiary (substantially as described on Exhibit A hereto); and Borrower
shall grant and pledge to Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each Subsidiary.

 

6.11         Further Assurances.

 

(a)           Execute any further instruments and take further action as Agent
reasonably requests to perfect or continue Agent’s Lien in the Collateral or to
effectuate the purposes of this Agreement.

 

(b)           Deliver to Agent, within five (5) Business Days after the same are
sent or received, copies of all material correspondence, reports, documents and
other filings with any Governmental Authority that could reasonably be expected
to have a material effect on any of the Governmental Approvals then in effect
that are material to Borrower’s business or otherwise on the operations of
Borrower or any of its Subsidiaries.

 

6.12         Repayment of Existing Convertible Debt . On or prior to
February 15, 2011, and provided that no Event of Default has occurred and is
continuing,  Borrower shall repay in full all of Borrower’s Existing Convertible
Debt.  The amount paid by Borrower to cause the repayment in full of Borrower’s
Existing Convertible Debt shall not exceed $12,503,000, plus accrued interest in
an amount not to exceed $400,000.   Borrower shall not amend the documents
evidencing the Existing Convertible Debt without the prior written consent of
the Lenders.

 

6.13         Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital to fund its general business requirements
and to repay its Existing Convertible Debt, and not for personal, family,
household, or agricultural purposes.

 

6.14         Maintenance of Collateral.  In the event that Borrower, after the
Effective Date, and other than as disclosed in Schedule 5.2(b), intends to store
or otherwise deliver any portion of the Collateral to a bailee in excess of One
Hundred Fifty Thousand Dollars ($150,000), then Borrower shall first receive the
written consent of Agent and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Agent in its sole reasonable
discretion.

 

6.15         Designated Senior Indebtedness.  Cause the Loan Documents and all
of the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of Borrower.

 

6.16         UK Subsidiary.  The business and assets of the UK Subsidiary will
be transferred, within 180 days of the date hereof, to Borrower (or a Subsidiary
of Borrower provided such Subsidiary has complied with the provisions of
Section 6.10 hereof), and the business of the UK Subsidiary will be conducted by
Borrower (or such Subsidiary).  The fair value of the assets of the UK
Subsidiary (and after the liquidation of the UK Subsidiary, Borrower (or a
Subsidiary of Borrower as provided above)) in the United Kingdom, including the
UK Account, will at no time exceed $500,000. Borrower’s Investments in or other
Transfers to the UK Subsidiary and the UK Account shall not exceed $500,000 in
the aggregate in any fiscal year.

 

6.17         Material Agreements. Borrower shall not amend, supplement or
otherwise modify the PRF Agreements, the GSK License Agreement or the Gamble
License Agreement without the prior written consent of the Lenders.  Borrower
shall not become party to any “License Agreement” as defined in the PRF
Agreements other than the GSK License Agreement and the Gamble License Agreement
without the prior written consent of the Lenders.

 

13

--------------------------------------------------------------------------------


 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without the prior written consent of
Agent and the Required Lenders:

 

7.1           Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments,
(d) non-exclusive licenses of Intellectual Property owned by Borrower which are
granted to third parties in the ordinary course of business, and (e) exclusive
licenses of Intellectual Property approved by Borrower’s board of directors
which are granted to third parties in the ordinary course of business in
connection with joint ventures or corporate partnerships that could not result
in a legal transfer of title of the licensed property that may be exclusive in
respects other than territory and, with respect to territory, may either (A) be
exclusive as to territory only as to discrete geographical areas outside of the
United States, or (B) be exclusive as to territory to all geographical areas
provided that, unless otherwise approved by the Lenders (which consent shall not
be unreasonably be withheld),  any such exclusive license generates at least
(1) $10,000,000 in net cash upfront proceeds and provides for not less than
$5,000,000 in projected R&D reimbursement payments in the first twelve (12)
months of the related corporate partnership/joint venture or (2) $15,000,000 in
net cash upfront proceeds.

 

7.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) permit or suffer any Change in Control. Borrower shall not,
without at least thirty (30) days prior written notice to Agent: (1) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than One Hundred Fifty Thousand Dollars
($150,000) in Borrower’s assets or property), (2) change its jurisdiction of
organization, (3) change its organizational structure or identity (e.g., from
corporation to limited liability company), (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

 

7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for Permitted Acquisitions. 
A Subsidiary may merge or consolidate into another Subsidiary (provided such
surviving Subsidiary is a “co-Borrower” hereunder or has provided a secured
guaranty hereunder) or into Borrower provided Borrower is the surviving legal
entity and Borrower’s tangible net worth is not thereby reduced, and as long as
no Event of Default is occurring prior thereto or arises as a result therefrom.

 

7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Agent)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6(b) hereof.

 

7.7           Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in common stock) or make any distribution or payment on
or redeem, retire or purchase any capital stock (other than repurchases pursuant
to the terms of employee stock purchase plans, employee restricted stock
agreements or similar plans), or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so. 
For purposes of this Section 7.7, a distribution of any assets of the UK
Subsidiary shall not be deemed a distribution so long as, as a result thereof,
substantially all of said assets are promptly contributed to a Borrower (or a
Subsidiary of Borrower provided such Subsidiary has complied with the provisions
of Section 6.10 hereof), or, with respect to immaterial assets of the UK
Subsidiary having nominal value, otherwise disposed of.

 

14

--------------------------------------------------------------------------------


 

7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject; provided,
however, that Borrower may repay in full the Existing Convertible Debt in
accordance with Section 6.12,  or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Obligations owed to the Lenders.

 

7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as amended
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

7.11         Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws. Borrower will not, nor will Borrower permit
any Subsidiary or Affiliate to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists.  Borrower shall immediately notify Agent if Borrower has knowledge
that Borrower or any Subsidiary or Affiliate is listed on the OFAC Lists or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law.

 

8              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1           Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default;

 

8.2           Covenant Default.

 

(a)           Borrower fails or neglects to perform any obligation in Sections
6.1(c), 6.2, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10,  6.12,  6.13 or 6.17 or violates any
covenant in Section 7; or

 

(b)           Borrower or any of its Subsidiaries fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as

 

15

--------------------------------------------------------------------------------


 

to any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default.  Grace periods provided under this Section shall not apply,
among other things, to financial covenants or any other covenants set forth in
subsection (a) above;

 

8.3           Material Adverse Change.  A Material Adverse Change occurs;

 

8.4           Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds in excess of $25,000 of Borrower or of any entity
under control of Borrower (including a Subsidiary) on deposit with the Lenders
or any Lender Affiliate, or (ii) a notice of lien, levy, or assessment is filed
against any of Borrower’s assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); and

 

(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;

 

8.5           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty-five (45) days;

 

8.6           Other Agreements.  There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($150,000) or that could reasonably be expected to have a material adverse
effect on Borrower’s business;

 

8.7           Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof;

 

8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Agent and/or the
Lenders or to induce Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

 

8.9           Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Agent or the Lenders, or any
creditor that has signed such an agreement with Agent or the Lenders breaches
any terms of such agreement;

 

8.10         Governmental Approvals.  Except in the case of a Contested Clincal
Hold, any material Governmental Approval shall have been (a) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could reasonably be expected to result in the
Governmental Authority taking any of the actions described in clause (a) above,
and such decision or such revocation, rescission, suspension, modification or
non-renewal (i) has, or could reasonably be expected to reasonably be expected
to have a material adverse effect on Borrower’s business, or (ii) adversely
affects the legal qualifications of Borrower or any of its Subsidiaries to hold
such Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of

 

16

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction in a manner which could reasonably be expected to have a
material adverse effect on Borrower’s business;

 

8.11         Criminal Proceeding.  The institution by any Governmental Authority
of criminal proceedings against Borrower involving fraud, moral turpitude, or a
felony or any other criminal proceeding that could reasonably be expected to
have a material adverse effect on Borrower’s business;

 

8.12         Lien Priority.   Except as permitted by Agent, any Lien created
hereunder or by any other Loan Document shall at any time fail to constitute a
valid and perfected Lien on all of the Collateral purported to be secured
thereby, subject to no prior or equal Lien; or

 

9              RIGHTS AND REMEDIES

 

9.1           Rights and Remedies.

 

(a)  Upon the occurrence and during the continuance of an Event of Default, 
Agent may, and at the written direction of any Lender shall,  without notice or
demand, do any or all of the following: (i) deliver notice of the Event of
Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Agent or the Lenders) or (iii) by notice to Borrower suspend or terminate the
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Agent and/or the Lenders shall be immediately
terminated without any action by Agent or the Lenders).

 

(b)  Without limiting the rights of Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, at the written direction of the Required
Lenders, without notice or demand, to do any or all of the following:

 

(i)  foreclose upon and/or sell or otherwise liquidate, the Collateral;

 

(ii)  apply to the Obligations any (a) balances and deposits of Borrower that
Agent or any Lender holds or controls, or (b) any amount held or controlled by
Agent or any Lender owing to or for the credit or the account of Borrower;
and/or

 

(iii)  commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

 

(c)  Without limiting the rights of Agent and the Lenders set forth in Sections
9.1(a) and (b) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, without notice or demand, to do any or
all of the following:

 

(i)  settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;

 

(ii)  make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

 

(iii)  ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral.  Upon the occurrence and during
the continuance of an Event of Default and subject to applicable law and

 

17

--------------------------------------------------------------------------------


 

any applicable license agreement to which Borrower is subject, Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to Agent
for the benefit of the Lenders;

 

(iv)  place a “hold” on any account maintained with Agent or the Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)  demand and receive possession of Borrower’s Books; and

 

(vi) Subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in this Section 9.1 without the written consent of
Required Lenders following the occurrence of an Exigent Circumstance.  As used
in the immediately preceding sentence, “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.

 

9.2           Power of Attorney.  Borrower hereby irrevocably appoints Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Agent determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Agent or a third party as the Code permits. Borrower hereby
appoints Agent as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Agent and the
Lenders are under no further obligation to make Credit Extensions hereunder. 
Agent’s foregoing appointment as Borrower’s attorney in fact, and all of Agent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 

9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Agent may obtain such insurance or make such payment, and
all amounts so paid by Agent are Lenders’ Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral.  Agent will make reasonable efforts to provide Borrower with
notice of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No such payments by Agent are deemed an agreement
to make similar payments in the future or Agent’s waiver of any Event of
Default.

 

9.4           Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and the Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to Lenders Expenses;

 

18

--------------------------------------------------------------------------------


 

second, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the United States Bankruptcy Code,
would have accrued on such amounts); third, to the principal amount of the
Obligations outstanding; and fourth, to any other indebtedness or obligations of
Borrower owing to Agent or any Lender under the Loan Documents.  Any balance
remaining shall be delivered to Borrower or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct. In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.  Agent,
or if applicable, each Lender, shall promptly remit to the other Lenders such
sums as may be necessary to ensure the ratable repayment of each Lender’s
portion of any Term Loan and the ratable distribution of interest, fees and
reimbursements paid or made by Borrower.  Notwithstanding the foregoing, a
Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Agent or other Lenders such sums as may be necessary to
ensure the ratable payment of such scheduled payments, as instructed by Agent. 
Any payment or distribution of any kind or character, whether in cash,
properties or securities, shall be received by a Lender in excess of its ratable
share, then the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for and shall
be promptly paid over to the other Lender for application to the payments of
amounts due on the other Lender’s claims.  To the extent any payment for the
account of Borrower is required to be returned as a voidable transfer or
otherwise, the Lenders shall contribute to one another as is necessary to ensure
that such return of payment is on a pro rata basis.  If any Lender shall obtain
possession of any Collateral, it shall hold such Collateral for itself and as
agent and bailee for Agent and other Lenders for purposes of perfecting Agent’s
security interest therein. Notwithstanding anything to the contrary herein, any
warrants issued to the Lenders by Borrower, the stock issuable thereunder, any
equity securities purchased by Lenders, any amounts paid thereunder, any
dividends, and any other rights in connection therewith shall not be subject to
the terms and conditions of this Agreement. Nothing herein shall affect any
Lender’s rights under any such warrants, stock, or other equity securities to
administer, manage, transfer, assign, or exercise such warrants, stock, or other
equity securities for its own account.

 

9.5           Liability for Collateral.  So long as Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Agent and the Lenders, Agent and the
Lenders shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  Borrower bears all risk of loss, damage or destruction
of the Collateral.

 

9.6           No Waiver; Remedies Cumulative.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Agent thereafter to demand strict performance and compliance herewith
or therewith.  No waiver hereunder shall be effective unless signed by Agent and
then is only effective for the specific instance and purpose for which it is
given.  Agent’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Agent has all rights and remedies provided under the
Code, by Law, or in equity.  Agent’s exercise of one right or remedy is not an
election, and Agent’s waiver of any Event of Default is not a continuing
waiver.  Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.7           Demand Waiver. Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Agent on which Borrower is liable.

 

9.8           Borrower Liability.  Celldex Research hereby appoints Celldex as
agent for the other for all purposes hereunder, including with respect to
requesting Term Loans hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Term Loans made hereunder and all other
Obligations, regardless of which Borrower actually receives said Term Loans, as
if each Borrower hereunder directly received all Term Loans.  Each Borrower
waives (a) any suretyship defenses available to it under the Code or any other
applicable law, and (b) any right to require the Lenders or Agent to:
(i) proceed against any Borrower or any other Person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  The Lenders or Agent
may exercise or not exercise any right or remedy it has against any Borrower or
any

 

19

--------------------------------------------------------------------------------


 

security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating Borrower to the rights of the Lenders and Agent
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise. 
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for the Lenders and Agent and such payment
shall be promptly delivered to Agent for application to the Obligations, whether
matured or unmatured.

 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein); (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, or email address indicated below.  Any of Agent, Lender or
Borrower may change its mailing or electronic mail address by giving the other
party written notice thereof in accordance with the terms of this Section 10.

 

If to Borrower:

 

c/o Celldex Therapeutics, Inc.

 

 

119 Fourth Avenue

 

 

Needham, Massachusetts 02494-2725

 

 

Attention: Mr. Anthony S. Marucci, President and Chief Executive Officer

 

 

Email: amarucci@celldextherapeutics.com

 

 

 

with a copy to:

 

c/o Celldex Therapeutics, Inc.

 

 

119 Fourth Avenue

 

 

Needham, Massachusetts 02494-2725

 

 

Attention: Mr. Avery W. Catlin, Senior Vice President and Chief Financial
Officer

 

 

Email: ccatlin@celldexthereapeutics.com

 

 

 

with a copy to:

 

Lowenstein Sandler PC

 

 

65 Livingston Avenue

 

 

Roseland, New Jersey 07068

 

 

Attention: Anthony O. Pergola, Esquire

 

 

Email: apergola@lowenstein.com

 

 

 

If to Agent or Lenders:

 

MidCap Financial, LLC

 

 

7735 Old Georgetown Road, Suite 400

 

 

Bethesda, Maryland 20814

 

 

Attention: Portfolio Management- Life Sciences

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attention: John J. Malloy, Esquire

 

20

--------------------------------------------------------------------------------


 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Maryland Law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Agent each submit to the exclusive
jurisdiction of the State and Federal courts in Maryland.  NOTWITHSTANDING THE
FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

Borrower, Agent and each Lender agree that each Term Loan (including those made
on the Effective Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Loan Document shall be deemed to have
been performed in, the State of Maryland.

 

12           GENERAL PROVISIONS

 

12.1         Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Agent’s prior
written consent (which may be granted or withheld in Agent’s discretion, subject
to Section 12.11).  Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loan, together with all related
obligations of such Lender hereunder.  Borrower and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned until Agent shall have received and accepted an effective
assignment agreement in form and substance acceptable to Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Agent reasonably shall require.

 

12.2         Indemnification.

 

(a)           Borrower agrees to indemnify, defend and hold Agent and the
Lenders and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or the Lenders  (each,
an “Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or Lenders’ Expenses incurred, or paid by Indemnified Person from,
following, or arising from transactions between Agent, and/or the Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s  gross negligence or
willful misconduct (collectively, the “Indemnified Liabilities”).

 

(b)           Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitee), in connection with
any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers,

 

21

--------------------------------------------------------------------------------


 

environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds.

 

(c)           To the extent that the undertaking set forth in this Section 12.2
may be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.

 

12.3         Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4         Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5         Correction of Loan Documents.  Agent and the Lenders, upon notice
to Borrower, may correct patent errors and fill in any blanks in this Agreement
and the other Loan Documents consistent with the agreement of the parties.

 

12.6         Integration.  This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.7         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.2 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

12.9         Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Agent shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, the Lenders and Agent shall use commercially reasonable
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by Law, regulation, subpoena, or other
order; (d) to regulators or as otherwise required in connection with an
examination or audit; (e) as Agent reasonably considers appropriate in
exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Agent so long as such service providers have
executed a confidentiality agreement with the Lenders and Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or
(ii) is disclosed to the Lenders and/or Agent by a third party, if the Lenders
and/or Agent does not know that the third party is prohibited from disclosing
the information.  Lenders and/or Agent may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Lenders and/or Agent do not
disclose Borrower’s identity or the identity of any Person associated with
Borrower (or any information which would have the effect of disclosing the
identity of Borrower or said Person) unless otherwise expressly permitted by
this Agreement.  The provisions of the immediately preceding sentence shall
survive the termination of this Agreement. The agreements provided under this
Section 12.9 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.9.

 

12.10       Right of Set Off.   Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon

 

22

--------------------------------------------------------------------------------


 

and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including a Agent affiliate)
or in transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or the
Lenders may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations.  ANY AND ALL RIGHTS
TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11       Amendments.

 

(a)  No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Agent and the
Required Lenders provided that

 

(i)            no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

 

(ii)           no such amendment, waiver or modification that would affect the
rights and duties of Agent shall be effective without Agent’s written consent or
signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for Lenders to take any action hereunder; (D) release all or
substantially all or any material portion of the Collateral, authorize Borrower
to sell or otherwise dispose of all or substantially all or any material portion
of the Collateral or release any Guarantor of all or any portion of the
Obligations or its guaranty obligations with respect thereto, except, in each
case with respect to this clause (D), as otherwise may be expressly permitted
under this Agreement or the other Loan Documents (including in connection with
any disposition permitted hereunder); (E) amend, waive or otherwise modify this
Section 12.11 or the definitions of the terms used in this Section 12.11 insofar
as the definitions affect the substance of this Section 12.11; (F) consent to
the assignment, delegation or other transfer by any Borrower or any Guarantor of
any of its rights and obligations under any Loan Document or release Borrower or
any Guarantor of its payment obligations under any Loan  Document, except, in
each case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Agent securing the
Obligations; or (I) amend any of the provisions of Section 12.10. It is hereby
understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

 

(b)           Other than as expressly provided for in Section 12.11(a)(i)-(iii),
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of the Borrower.

 

23

--------------------------------------------------------------------------------


 

12.12       Publicity.  Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender hereby authorizes each Lender to
publish the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication; and, subject to Borrower’s prior written consent which shall not be
unreasonably withheld, Borrower consents to such publication.  In addition, each
Lender and Borrower agrees that each Lender may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Effective Date, provided that no such information
shall allow the identity of Borrower to be deduced.  With respect to any of the
foregoing, such authorization shall be subject to such Lender providing the
other Lenders with an opportunity to review and confer with such Lender
regarding, and approve, the contents of any such tombstone, advertisement or
information, as applicable, prior to its initial submission for publication, but
subsequent publications of the same tombstone, advertisement or information
shall not require Borrower’s approval.

 

12.13       No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

13           AGENT

 

13.1         Appointment and Authorization of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

13.2         Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

13.3         Liability of Agent. Except as otherwise provided herein, no
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by Borrower or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any Affiliate thereof.

 

24

--------------------------------------------------------------------------------


 

13.4         Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of all Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of all Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

 

13.5         Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. Agent shall take such action with respect to an Event of Default as
may be directed in writing by the Required Lenders in accordance with
Article 9(a); provided, however, that while an Event of Default has occurred and
is continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Loan Documents, payment of taxes on
behalf of Borrower, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting Borrower and/or the Collateral.

 

13.6         Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its respective Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Agent-Related Person.

 

13.7         Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, each  Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 13.7. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Lenders’ Expenses incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or

 

25

--------------------------------------------------------------------------------


 

responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 13.7 shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.

 

13.8         Agent in its Individual Capacity.  With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include MidCap in its individual
capacity.

 

13.9         Successor Agent.

 

(a)           Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers.  Following any such assignment,
Agent shall give notice to the Lenders and Borrowers.  An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

 

(b)           Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent; provided, however, that if
Agent shall notify Borrowers and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph.

 

(c)           Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and this Section 13.9 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

 

13.10       Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan, shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

26

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Section 2.4(d).  To the extent that Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.

 

13.11       Collateral and Guaranty Matters. The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release any Guarantor and any
Lien on any Collateral granted to or held by Agent under any Loan Document
(i) upon the date that all Obligations due hereunder have been fully and
indefeasibly paid in full and no Term Loan Commitments or other obligations of
any Lender to provide funds to Borrower under this Agreement remain outstanding,
(ii) that is transferred or to be transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or (iii) as
approved in accordance with Section 12.11. Upon request by Agent at any time,
all Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Property, pursuant to this Section 13.11.

 

13.12       Cooperation of Borrower. If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Term Loan reasonably may request. Subject to the provisions of
Section 12.9 Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.

 

14           DEFINITIONS

 

14.1         Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Agent-Related Person” means Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is October 1, 2011; provided, however, that if (i) the
Equity Event occurs on or before June 30, 2011 and (ii) no Event of Default has
occurred and is continuing on October 1, 2011, then, at the election of Borrower
(which election shall be in writing and delivered to Agent no later than three
(3) Business Days prior to October 1, 2011), the Amortization Date shall be
extended to April 1, 2012.

 

27

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” has the meaning given it in Section 12.1.

 

“Base LIBOR Rate” means, for any Interest Period, the rate per annum, determined
by Agent in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day, on the preceding Business Day) in the amount of One
Million Dollars ($1,000,000) are offered to major banks in the London interbank
market on or about 11:00 a.m. (New York time) on the applicable Interest Rate
Determination Date, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Agent and the Lenders may conclusively rely on such certificate
unless and until such Person shall have delivered to Agent a further certificate
canceling or amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.

 

“Cash Burn” means, with respect to Borrower and its consolidated Subsidiaries,
as of any date of determination, as determined by the Lenders in their
reasonable discretion based on Borrower’s financial projections for the
succeeding 12 months delivered to Agent and the Lenders, before and after giving
effect to the acquisition:

 

(a)     the sum of, without duplication, (A) net income (loss), plus
(B) depreciation and amortization, minus (C) non-financed capital expenditures,
plus (D) stock based compensation, minus (E) future revenue, including upfront
and milestone payments, milestone payments, and royalty payments from new

 

28

--------------------------------------------------------------------------------


 

joint ventures or partnership or collaboration agreements, but only to the
extent such joint ventures or partnership or collaboration agreements have been
executed and delivered by the parties thereto and are in full force and effect
and all milestones or other conditions to the payment of such revenues have been
met,

 

minus

 

(b)      the current portion of interest bearing liabilities due and payable in
the immediately succeeding 12 months

 

plus

 

(c)      Borrower’s cash and Cash Equivalents immediately after giving effect to
the acquisition.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition..  For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by the Lenders as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted Investments.
Notwithstanding the foregoing, Cash Equivalents does not include and each
Borrower and Subsidiary is prohibited from purchasing, purchasing participations
in, entering into any type of swap or other equivalent derivative transaction,
or otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Borrower, representing
thirty-five percent (35%) or more of the combined voting power of Borrower’s
then outstanding securities; or (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors of Borrower (together with any new directors whose election
by the Board of Directors of Borrower was approved by a vote of not less than
two-thirds of the directors then still in office who either were directors at
the beginning of such period  or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Maryland; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
Law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Maryland, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

29

--------------------------------------------------------------------------------


 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contested Clinical Hold” means an order of the FDA or a similar Governmental
Authority of a jurisdiction other than the United States suspending the clinical
trial of a Product or proposed Product, provided that Borrower diligently takes
all steps required to terminate said suspension and said suspension is lifted or
otherwise not made permanent.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.

 

“Credit Extension” is any Term Loan or any other extension of credit by Agent or
the Lenders for Borrower’s benefit.

 

“DEA” means the Drug Enforcement Administration of the United States of America
and any successor agency thereof.

 

“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(c).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the deposit account (account #3300388369)
maintained by Borrower with Silicon Valley Bank and designated as the
“Designated Deposit Account” and over which Agent shall be granted control for
the ratable benefit of all Lenders.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by Agent; provided, that notwithstanding the foregoing, “Eligible Assignee”

 

30

--------------------------------------------------------------------------------


 

shall not include Borrower, any Guarantor or any of Borrower’s or any
Guarantor’s Affiliates or Subsidiaries. Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers but
excluding the one Nissan Infinity owned by Celldex as of the Effective Date and
any replacement thereof in the ordinary course of Borrower’s business), and any
interest in any of the foregoing.

 

“Equity Event” shall mean the receipt by Borrower, after the Effective Date and
prior to June 30, 2011, of aggregate unrestricted net cash proceeds of at least
Twenty Five Million Dollars ($25,000,000.00) from one or more closings of the
issuance and sale of Borrower’s equity securities.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Existing Convertible Debt” means Borrower’s 4.0% Convertible Subordinated Notes
due 2011 issued pursuant to the terms of an Indenture dated as of February 17,
2004 by and between Celldex (as successor by merger to Curagen Corporation) and
The Bank of New York Mellon (formerly The Bank of New York), as Trustee.

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original Term Loan Commitments multiplied by the Final Payment Percentage.

 

“Final Payment Percentage” is three percent (3.00%).

 

“Funding Date” is the Effective Date, which date shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“Gamble License Agreement” is that certain License and Clinical Trials Agreement
between Borrower (as successor to Virus Research Institute, Inc.) and Gamble
Institute of Medical Research dated as of February 27, 1995, as amended as of
November 17, 2003.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable Law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance

 

31

--------------------------------------------------------------------------------


 

policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“GSK License Agreement” is that certain License Agreement between Borrower (as
successor to AVANT Immunotherapeutics, Inc.) and GlaxoSmithKline PLC (as
successor to SmithKline Beecham plc) dated as of December 1, 1997, as amended by
an Amendment Agreement dated January 9, 2003.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Liabilities” is defined in Section 12.2.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of Borrower connected with and symbolized thereby, know-how, operating
manuals, trade secret rights, clinical and non-clinical data, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing.

 

“Interest Period” means the one-month period starting on the first (1st) day of
each month and ending on the last day of such month; provided, however, that the
first (1st) Interest Period for each Term Loan shall commence on the date that
the applicable Term Loan is made and end on the last day of such month.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second (2nd) Business Day prior to the first (1st) day of that Interest
Period.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

32

--------------------------------------------------------------------------------


 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.

 

“Lender” is any one of the Lenders.

 

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Lenders and Agent for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Agent or the Lenders
in connection with the Loan Documents.

 

“LIBOR Rate” means for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage.  The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

 

“LIBOR Rate Margin” is six and one-quarter percent (6.25%) per annum.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any other Person in
connection with the indebtedness governed by this Agreement, and any other
present or future agreement between Borrower and/or for the benefit of the
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s Lien in the Collateral or in the value of such Collateral;
or (b) a material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Material Intellectual Property” is all of Borrower’s Intellectual Property that
is material to the condition (financial or other), business or operations of
Borrower.

 

“Maturity Date” is the third anniversary of the Funding Date.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, under this Agreement
or the other Loan Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the performance of Borrower’s duties under the Loan Documents.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability

 

33

--------------------------------------------------------------------------------


 

company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

 

“Payment/Term Loan Request Form” is that certain form attached hereto as
Exhibit B.

 

“Payment Date” is the first calendar day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under 21 U.S.C.
Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

 

“Permitted Acquisition” means an acquisition by Borrower of capital stock or
property of any Person which results in such stock or property being owned by
Borrower following the closing of such transaction, provided that: (a)  Borrower
has provided the Lenders with no less than thirty (30) days notice prior to the
closing of such transaction, including without limitation, a summary description
of the Person or assets being acquired by Borrower, the total consideration for
the transaction (broken out into line items for cash and other property), the
form of the transaction (asset purchase, stock purchase or otherwise) and any
other information reasonably requested by the Lenders; (b) each such purchase or
acquisition is of a Person or ongoing business engaged in business activities in
which the Borrower is engaged; (c) before and after giving effect to the
consummation of the transaction, no Event of Default has occurred and is
continuing or could not reasonably be expected to result from such transaction;
(d) the assets of the target company in such acquisition are free and clear of
all Liens that would not otherwise constitute Permitted Liens hereunder at the
time of the closing of such transaction; (e) Borrower (or a Subsidiary of
Borrower provided that such Subsidiary complies with the provisions of
Section 6.10 hereof) is the surviving corporation of any such transaction,
(f) Borrower delivers to the Lenders, within thirty (30) days of the closing of
any such transaction, any documents required by the Lenders in order for the
Lenders to obtain a first priority security interest in the assets acquired by
Borrower (including, without limitation, assets owned by a Subsidiary with
respect to which Borrower has acquired all or a portion of such entity’s stock)
subject only to  Permitted Liens, (g) before and immediately after giving effect
to the consummation of the transaction, Borrower has cash and or Cash
Equivalents on deposit in a Collateral Account(s) subject to a Control
Agreement(s) in favor of Agent for the benefit of the Lenders of not less than
the greater of (1) $25,000,000 and (2) Borrower’s  projected Cash Burn on the
closing date of the transaction (giving pro forma effect for such transaction
including all consideration paid in connection with such transaction, including
all deferred consideration such as earn-outs), (h) Borrower’s board of directors
has approved the transaction, (i) in the event the transaction involves the
acquisition of capital stock of a Person, Borrower or one of its Subsidiaries
acquires a majority of the capital stock of such Person and (j) after giving
effect to the transaction there is no Change in Control.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to the Lenders and Agent under this
Agreement and the other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness secured by Permitted Liens;

 

(f)            intercompany Indebtedness among Borrowers;

 

(g)           Indebtedness owed to the Massachusetts Development Finance Agency
in an aggregate principal amount not to exceed $625,000;

 

34

--------------------------------------------------------------------------------


 

(h)           other unsecured Indebtedness not exceeding $20,000 at any one time
outstanding;

 

(i)            until February 16, 2010, the Existing Convertible Debt; and

 

(h)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f)  and
(h) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date; provided, however that on and after the Effective Date
Borrower’s Investments in the UK Subsidiary shall be limited to amounts
necessary to fund the operations of the UK Subsidiary in the ordinary course,
which amounts shall not exceed $500,000 in the aggregate in any fiscal year; and

 

(b)           Investments consisting of Cash Equivalents.

 

“Permitted Liens” are:

 

(a)           Liens arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Fifty Thousand Dollars ($150,000) in the aggregate amount
outstanding at any time, or (ii) existing on Equipment when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment;

 

(d)           Liens securing the Indebtedness specified in clause (g) of the
definition of “Permitted Indebtedness” provided that that such Liens are limited
to the assets scheduled on Schedule 13.1 hereto (the “MassDevelopment
Collateral”);

 

(e)           Liens on the copiers, printers and fax systems (and products,
proceeds and attachments) leased to Borrower by  Greatamerica Leasing
Corporation specified in UCC-1 financing statement #20103486341 filed October 6,
2010 at the Office of the Secretary of State of the State of  Delaware;

 

(f)            Liens on one Xerox WCP90C and one Xerox WCP2636C (together with
all parts, attachments, additions, replacements and repairs incorporated in or
affixed thereto) leased to Borrower by  Xerox Corporation specified in UCC-1
financing statement #620104007 filed April 11, 2006 at the Office of the
Secretary of State of the State of Delaware;

 

(g)           Liens on one Canon 3320N leased to Borrower by US Bancorp
specified in UCC-1 financing statement #63472701 filed October 6, 2006 at the
Office of the Secretary of State of the State of Delaware;

 

(h)           Liens on one Axxess telephone system (including all substitutions,
modifications and replacements) leased to Borrower by Inter-Tel Leasing, Inc.
specified in UCC-1 financing statement #20070419340 filed February 1, 2007 at
the Office of the Secretary of State of the State of Delaware;

 

35

--------------------------------------------------------------------------------


 

(i)            Liens on one Xerox W5687PT (together with all parts, attachments,
additions, replacements and repairs incorporated in or affixed thereto) leased
to Borrower by  Xerox Corporation specified in UCC-1 financing statement
#20083050810 filed September 9, 2008 at the Office of the Secretary of State of
the State of Delaware;

 

(j)            Liens granted pursuant to the PRF Agreements as in effect on the
Funding Date on the GSK License Agreement and the Gamble License Agreement, and
the proceeds thereof;

 

(k)           Liens granted pursuant to the PRF Agreements as in effect on the
Funding Date on any product derived from or comprised of Rotarix®, a live,
attenuated human rotavirus vaccine indicated for the active immunization of
infants for prevention of gastro-enteritis due to rotavirus infection, including
the “Vaccine” as defined in the GSK License Agreement (the “Product”), and all
“Collateral” as defined in the PRF Agreements to the extent specifically
relating to the Product; and

 

(l)            Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) and (c) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post-Closing Requirements Agreement” means an agreement between Borrower and
Agent, executed at the Closing, providing for certain pre-Closing conditions to
be satisfied following the Closing.

 

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date through and
including the date which is twelve (12) months after the Funding Date, four
percent (4.00%) of the original Term Loan Commitments;

 

(ii)           for a prepayment made after the date which is twelve (12) months
after the Funding Date through and including the date which is twenty-four (24)
months after the Funding Date, two percent (2.00%) of the original Term Loan
Commitments; and

 

(ii)           for a prepayment made after the date which is twenty-four (24)
months after the Funding Date and prior to the Maturity Date, one percent
(1.00%) of the original Term Loan Commitments.

 

“PRF” means PRF Vaccine Holdings LLC.

 

“PRF Agreements means, collectively, (i) the Purchase Agreement dated as of
May 16, 2005 by and between AVANT Immunotherapeutics, Inc. and PRF, as amended
by an Amendment Agreement dated as of March 14, 2006 between AVANT
Immunotherapeutics, Inc. and PRF and a letter agreement dated as of March 14,
2006 between AVANT Immunotherapeutics, Inc. and PRF,   (ii) the Security
Agreement dated as of May 16, 2005 by and between AVANT Immunotherapeutics, Inc.
and PRF, (iii) the Bill of Sale, dated as of May 17, 2005 by and between AVANT
Immunotherapeutics, Inc. and PRF, and (iv) the Deposit Account Control Agreement
dated as of May 17, 2005 by and among AVANT Immunotherapeutics, Inc., PRF and
JPMorgan Chase Bank, N.A., as amended by Amendment Agreement to Deposit Account
Control Agreement dated as of May 9, 2006 by and among AVANT
Immunotherapeutics, Inc., PRF and JPMorgan Chase Bank, N.A.

 

“Pro Rata Share” means, with respect to each Lender, a percentage (expressed as
a decimal, rounded to the ninth decimal place) determined by dividing the amount
of Term Loans held by such Lender by the aggregate amount of all outstanding
Term Loans.

 

36

--------------------------------------------------------------------------------


 

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 5.11; provided, that products manufactured by
Borrower for unaffiliated third parties shall not be deemed “Products”
hereunder.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loans and (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold 100% of the assigning
Original Lender’s interest in the Term Loans (in each case in respect of clauses
(A) and (B) of this clause (ii), whether or not such Lender is included within
the Lenders holding sixty-six percent (66%) of the Terms Loans); provided,
however, that notwithstanding the foregoing, for purposes of
Section 9.1(b) hereof, “Required Lenders” means (i) for so long as all Original
Lenders retain 100% of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), each Original
Lender that has not assigned or transferred any portion of its respective Term
Loan (in each case in respect of this clause (ii), whether or not such Original
Lender is included within the Lenders holding sixty-six percent (66%) of the
Term Loans).  For purposes of this definition only, a Lender shall be deemed to
include itself, and any Lender that is an Affiliate or Approved Fund of such
Lender.

 

“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time), and (b) issued by any Person from which Borrower or any of their
Subsidiaries have received an accreditation.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Responsible Officer” is any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

 

“Secured Promissory Note” is defined in Section 2.7.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

37

--------------------------------------------------------------------------------


 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, Borrower and
the other creditor), on terms acceptable to Agent and the Lenders.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

 

“Term Loan” or “Term Loans” is defined in Section 2.2(a) hereof.

 

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Transfer” is defined in Section 7.1.

 

“UK Subsidiary” shall mean Celldex Therapeutics Limited, a company organized
under the laws of England and Wales and a wholly-owned Subsidiary of Celldex.

 

“Wachovia Account” means a deposit account of the Borrower maintained at
Wachovia Bank, N.A. for the purpose of collateralizing a letter of credit given
as security for the performance of the Borrower’s obligations to its landlord at
the Borrower’s Phillipsburg, New Jersey premises.

 

“UK Account” means one or more deposit accounts maintained in the United Kingdom
by the UK Subsidiary or by Borrower as transferee of substantially all of the UK
Subsidiary’s assets.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and Chief Executive Officer

 

 

 

 

CELLDEX RESEARCH CORPORATION

 

 

 

By

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to the Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

AGENT:

 

MIDCAP FINANCIAL, LLC, as Agent

 

 

 

By

/s/ Josh Groman

 

Name:

Josh Groman

 

Title:

Managing Director

 

 

 

 

 

 

 

LENDERS:

 

MIDCAP FINANCIAL, LLC, as a Lender

 

 

 

By

/s/ Josh Groman

 

Name:

Josh Groman

 

Title:

Managing Director

 

 

[Signature Page to the Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

MidCap Financial, LLC

 

$

10,000,000

 

100

%

TOTAL TERM LOANS

 

$

10,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s and/or Guarantor’s right, title and
interest in and to the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, investment
accounts, commodity accounts and other Collateral Accounts, all certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired:

 

(a)          except to the extent that it is necessary under applicable law to
have a security interest in any of the following in order to have a perfected
lien and security interest in and to the “IP Proceeds” (as defined below):  any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished; any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same; trademarks, trade names, service marks, mask
works, rights of use of any name or domain names and, to the extent permitted
under applicable law, any applications therefor, whether registered or not; and
the goodwill of the business of Borrower and/or Guarantor connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions; provided, however, the
Collateral shall include (i) all cash, Accounts, license and royalty fees,
products, awards, judgments, insurance claims, and other revenues, proceeds, or
income arising out of or relating to any of the foregoing and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing, and (ii) all of the Collateral described in clause (i) above  that
are received after the commencement of a bankruptcy or insolvency proceeding
(collectively as described in clauses (i) and (ii), the “IP Proceeds”);

 

(b)         the MassDevelopment Collateral;

 

(c)          the copiers, printers and fax systems (and products, proceeds and
attachments) leased to Borrower by  Greatamerica Leasing Corporation specified
in UCC-1 financing statement #20103486341 filed October 6, 2010 at the Office of
the Secretary of State of the State of  Delaware;

 

(d)         One Xerox WCP90C and one Xerox WCP2636C (together with all parts,
attachments, additions, replacements and repairs incorporated in or affixed
thereto) leased to Borrower by  Xerox Corporation specified in UCC-1 financing
statement #620104007 filed April 11, 2006 at the Office of the Secretary of
State of the State of Delaware;

 

(e)          one Canon 3320N leased to Borrower by  US Bancorp specified in
UCC-1 financing statement #63472701 filed October 6, 2006 at the Office of the
Secretary of State of the State of Delaware;

 

(f)            one Axxess telephone system (including all substitutions,
modifications and replacements) leased to Borrower by  Inter-Tel Leasing, Inc.
specified in UCC-1 financing statement #20070419340 filed February 1, 2007 at
the Office of the Secretary of State of the State of Delaware;

 

--------------------------------------------------------------------------------


 

(g)         one Xerox W5687PT (together with all parts, attachments, additions,
replacements and repairs incorporated in or affixed thereto) leased to Borrower
by Xerox Corporation specified in UCC-1 financing statement #20083050810 filed
September 9, 2008 at the Office of the Secretary of State of the State of
Delaware;

 

(h)         the GSK License Agreement and the Gamble License Agreement, and the
proceeds thereof;

 

(i)             any product derived from or comprised of Rotarix®, a live,
attenuated human rotavirus vaccine indicated for the active immunization of
infants for prevention of gastro-enteritis due to rotavirus infection, including
the “Vaccine” as defined in the GSK License Agreement (the “Product”), and all
“Collateral” as defined in the PRF Agreement (as in effect on the Funding Date)
to the extent specifically relating to the Product (“the “PRF Collateral”) (it
being acknowledged that the PRF Collateral is subject to a security interest
previously granted to PRF Vaccine Holdings LLC and evidenced by UCC Financing
Statement #51521872 filed with the Delaware Department of State on May 17,
2005), but it being further acknowledged that the intention of Borrower is to
grant to Agent, for the benefit of Lenders, a first priority security interest
in all personal property of Borrower, except as specifically described in the
foregoing clauses (a) through (h) and this clause (i)).

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B - LOAN PAYMENT/TERM LOAN REQUEST FORM

 

DEADLINE IS NOON E.S.T.

 

Fax To:

 

Date:

 

 

 

 

LOAN PAYMENT:

 

 

Celldex Therapeutics, Inc.

Celldex Research Corporationr

From Account #

 

 

To Account #

 

(Deposit Account #)

 

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

TERM LOAN:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this Term Loan  are for an outgoing wire.

 

From Account #

 

 

To Account #

 

(Loan Account #)

 

(Deposit Account #)

 

 

 

Amount of Term Loan $

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for a Term Loan; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the Term Loan above is to be
wired.

 

Deadline for same day processing is noon, E.S.T.

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Lender:

 

 

 

Account Number:

 

 

 

City and State:

 

 

 

 

 

 

Beneficiary Lender Transit (ABA) #:

 

 

Beneficiary Lender Code (Swift, Sort, Chip, etc.):

 

(For International Wire Only)

 

 

 

 

 

Intermediary Lender:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

 

 

Special Instruction:

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C - COMPLIANCE CERTIFICATE

 

TO: MidCap Financial, LLC, as Agent

Date:

 

FROM: Celldex Therapeutics, Inc./Celldex Research Corporation

 

The undersigned authorized officer of Celldex Therapeutics, Inc. and Celldex
Research Corporation (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower, Agent and the Lenders (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Agent.   The
undersigned certifies, in the capacity as an officer of Borrower, that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges, in the capacity as an officer of Borrower, that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements

 

Quarterly within 45 days

 

o Yes No o

Audited Financial Statements

 

Annually within 120 days after FYE

 

o Yes No o

Board Approved Projections

 

Annually within 30 days after FYE

 

o Yes No o

Compliance Certificate

 

Monthly within 30 days

 

o Yes No o

 

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

Celldex Therapeutics, Inc.

 

AGENT USE ONLY

Celldex Research Corporation

 

 

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

Compliance Status:  o Yes  o No

 

--------------------------------------------------------------------------------


 

EXHIBIT D — SECURED PROMISSORY NOTE

 

SECURED PROMISSORY NOTE

 

$10,000,000

Dated: December 30, 2010

 

FOR VALUE RECEIVED, the undersigned, CELLDEX THERAPEUTICS, INC., a Delaware
corporation (“Celldex”) and CELLDEX RESEARCH CORPORATION, a Delaware corporation
(“Celldex Research”; Celldex and Celldex Research are referred to herein
individually and collectively, jointly and severally, as “Borrower”) HEREBY
PROMISES TO PAY to the order of MIDCAP FINANCIAL, LLC (“Lender”) the principal
amount of TEN MILLION DOLLARS ($10,000,000) or such lesser amount as shall equal
the outstanding principal balance of the Term Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of the Term  Loan, at the
rates and in accordance with the terms of the Loan and Security Agreement by and
between Borrower and MidCap Financial, LLC, as Agent, and the Lenders as defined
therein (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).   If not sooner paid, the entire principal amount
and all accrued interest hereunder and under the Loan Agreement shall be due and
payable on Maturity Date as set forth in the Loan Agreement.

 

Borrower agrees to pay any initial partial month interest payment from the date
of this Secured Promissory Note (this “Note”) to the first Payment Date
(“Interim Interest”) on the first Payment Date.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.  This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Maryland.

 

Note Register; Ownership of Note.  The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent. 
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation.  Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

Anthony S. Marucci

 

Title:

President and

 

 

Chief Executive Officer

 

 

 

 

 

CELLDEX RESEARCH CORPORATION

 

 

 

By:

 

 

Name:

Anthony S. Marucci

 

Title:

President and

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------